Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  March 31, 2015                                                                                       Robert P. Young, Jr.,
                                                                                                                 Chief Justice

  149681                                                                                               Stephen J. Markman
                                                                                                           Mary Beth Kelly
                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
                                                                                                          David F. Viviano
  PEOPLE OF THE STATE OF MICHIGAN,                                                                    Richard H. Bernstein,
            Plaintiff-Appellee,                                                                                       Justices


  v                                                                 SC: 149681
                                                                    COA: 319561
                                                                    Saginaw CC: 04-024516-FC
  EDISON ALEXANDER PEOPLES,
           Defendant-Appellant.

  _________________________________________/

         On order of the Court, the application for leave to appeal the June 5, 2014 order of
  the Court of Appeals is considered, and it is DENIED, because we are not persuaded that
  the questions presented should be reviewed by this Court.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                           March 31, 2015
           p0323
                                                                               Clerk